DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 8, 11, 17, and 20 objected to because of the following informalities:  the use of the phrase "two and more" should be changed to "two or more".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM (US PUB 2016/0104402).

(Figure 3 of Kim is provided below with annotations for the applicant’s convenience)


    PNG
    media_image1.png
    552
    1047
    media_image1.png
    Greyscale

With respect to claims 1, 8 and 17, Kim discloses a detecting circuit, comprising: a cell test circuit controlling signal line (See [TEST_GATE] controlling signal lines shown in figure 3 of Kim); a cell test circuit data signal line (See [DC] data signal lines shown in figure 3 of Kim); two and more array test driving units (See [A] and [B] in figure 3 of Kim above) and two and more field-effect transistors (FETs) arranged sequentially along the cell test circuit controlling signal line (See [C] and [D] in figure 3 of Kim above); the cell test circuit controlling signal line being connected to a gate of the FET (See the signal lines connected to the gates of the FET in figure 3 of Kim above); the cell test circuit controlling signal line being connected to a drain of the FET (See that the controlling signal line [TEST_GATE] is connected to the drain via the gate coupling to the drain source channel shown in figure 3 of Kim above); each of the array test driving units comprising a first switch (See [SW7] in figure 3 of Kim above), a first data line (See one of the data lines [DC] connected to [SW7] in figure 3 of Kim above), a first a metal-oxide semiconductor (MOS) transistor (See [D] in figure 3 of Kim above), a second switch (See [SW8] in figure 3 of Kim above), a second MOS transistor (See [D] in figure 3 of Kim above), a second data line (See the data line [DC] connected to [SW8] in figure 3 of Kim above), and a common signal line (See line [E] in 
With respect to claims 2, 9 and 18, Kim discloses the detecting circuit of claim 1, wherein the FET is an N-channel metal-oxide semiconductor (NMOS) thin film transistor (TFT) or a transistor (See paragraph [0082] of Kim).
With respect to claims 3, 10 and 19, Kim discloses the detecting circuit of claim 1, wherein the FET is a P-channel metal-oxide semiconductor (PMOS) TFT (See paragraph [0082] of Kim).
With respect to claims 4, 11 and 20, Kim discloses the detecting circuit of claim 1, wherein two and more switches, data lines, and MOS transistor are arranged in the array test driving unit (See paragraph [0035] of Kim).
With respect to claims 5 and 13, Kim discloses the detecting circuit of claim 1, wherein the cell test circuit data signal line controls whether to light a pixel image up or not (See paragraphs [0036] and [0037] of Kim).
With respect to claims 6 and 15, Kim discloses the detecting circuit of claim 1, wherein a high voltage is imposed on the gate of the FET when the array test driving unit is conducted (See paragraphs [0058] and [0082] of Kim).
With respect to claims 7 and 16, Kim discloses the detecting circuit of claim 1, wherein a low voltage is imposed on the gate of the FET when a cell test circuit operates (See paragraph [0058] of Kim).
With respect to claim 12, Kim discloses the detecting circuit of claim 8, wherein the first switch and the second switch control a signal to be input to the first data line and the second data line on each column (See paragraph [0045] of Kim).
With respect to claim 14, Kim discloses the detecting circuit of claim 8, wherein a switch terminal of the first switch and a switch terminal of the second switch are both the gates of the MOS transistor (See paragraph [0082] of Kim).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0022211 discloses a detection circuit for display panel.
US PUB 2017/0025051 discloses a detecting circuit, detecting method and display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858